Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 1 of 10          PageID #: 146




                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


   STACY BANKHEAD, HUNTER                      CIVIL NO. 20-00160 JAO-KJM
   KINZER,
                                               ORDER (1) DENYING PLAINTIFFS’
               Plaintiffs,                     APPLICATION TO PROCEED IN
                                               FORMA PAUPERIS AND (2)
         vs.                                   DISMISSING COMPLAINT

   ALETHA SUTTON, et al.,

               Defendants.


         ORDER (1) DENYING PLAINTIFFS’ APPLICATION TO
    PROCEED IN FORMA PAUPERIS AND (2) DISMISSING COMPLAINT

        Before the Court is Plaintiffs Stacy Bankhead and Hunter Kinzer’s

  (collectively, “Plaintiffs”) renewed Application to Proceed In Forma Pauperis

  (“IFP Application”), filed April 16, 2020. For the reasons set forth below, the

  Court DISMISSES the Complaint and DENIES the IFP Application.

                                   BACKGROUND

        This action arises from the alleged imminent removal of Plaintiff Hunter

  Kinzer from Telos U, a Utah residential facility where he has been placed pursuant

  to an Individualized Education Plan (“IEP”) created by the Hawaii State

  Department of Education, and the alleged threats of Telos U’s lawyer to remove

  Plaintiff Kinzer from its facility in the midst of the ongoing COVID-19 pandemic
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 2 of 10            PageID #: 147




  if Plaintiff Kinzer’s mother, Plaintiff Stacy Bankhead, does not sign certain

  documents.

                                      DISCUSSION

  A.    Denial of the IFP Application

        A court may authorize the commencement or prosecution of any suit without

  prepayment of fees by a person who submits an affidavit that the person is unable

  to pay such fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP

  application is sufficient where it alleges that the affiant cannot pay the court costs

  and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226,

  1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S.

  331, 339 (1948)). Absolute destitution is not required to obtain benefits under the

  IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

  particularity, definiteness and certainty.’” Id. (citation omitted).

        The Court previously denied Plaintiffs’ initial IFP Application for failure to

  specify the amount of gross and take-home pay or wages per specific period; for

  identifying child support as a source of income but failing to provide the amount

  received or the amount expected to receive in the future; and for listing a home

  located at 53-694 Kamehameha Hwy, Hauula, Hawai‘i 96717, but not providing

  the value of that property. See ECF No. 13.




                                             2
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 3 of 10           PageID #: 148




        Plaintiffs’ renewed IFP Application addresses some of these deficiencies,

  indicating that although Plaintiff Bankhead’s hourly wage is $49.06, she is

  currently unable to work due to a workplace injury and her 2019 W-2 from her

  employer shows $11.74 (presumably in wages, although Plaintiffs do not clarify).

  Plaintiffs also provide proof that Plaintiff Bankhead received $20,963 in child

  support payments in the last twelve months. However, Plaintiffs did not address

  the value of the home listed in their initial IFP Application. Nor did Plaintiffs

  dispute the Court’s prior statement that, according to the City and County of

  Honolulu Real Property Assessment Division, this property is valued at

  $1,110,300. See http://www.honolulupropertytax.com (last visited Apr. 17, 2020).

  The Court therefore presumes that figure accurately represents the value of that

  property. While Plaintiffs indicate that Plaintiff Bankhead is not listed on the

  mortgage for this property, they concede that she is listed on the title and thus has

  an ownership or other interest in the property.

        Moreover, the Court notes that Plaintiffs now contend Plaintiff Bankhead’s

  parents fully purchased the mortgage despite previously representing to the Court

  in their initial IFP Application that their expenses included $4,000 in mortgage

  payments. Compare ECF No. 10, with ECF No. 15 (listing expenses, none of

  which are mortgage expenses, totaling $985). Nor is this the only inconsistency in

  Plaintiffs’ IFP Applications that causes the Court to question the veracity of


                                            3
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 4 of 10             PageID #: 149




  Plaintiffs’ representations. In the initial IFP Application, Plaintiffs listed cash in a

  checking or savings account totaling $5,000; however, the renewed IFP

  Application—filed the same day—now indicates only $2,000 in a checking or

  savings account. Compare ECF No. 10, with ECF No. 15. In light of these

  discrepancies, and given Plaintiffs’ stated assets as compared to total expenses and

  debts, the Court DENIES Plaintiffs’ renewed IFP Application.

  B.       Dismissal of the Complaint under 28 U.S.C. § 1915(e)(2)

        A court may also deny leave to proceed in forma pauperis at the outset and

  dismiss the complaint if it appears from the face of the proposed complaint that the

  action: (1) is frivolous or malicious; (2) fails to state a claim on which relief may

  be granted; or (3) seeks monetary relief against a defendant who is immune from

  such relief. See 28 U.S.C. § 1915(e)(2); see also Tripati v. First Nat’l Bank &

  Trust, 821 F.2d 1368, 1370 (9th Cir. 1987); Minetti v. Port of Seattle, 152 F.3d

  1113, 1115 (9th Cir. 1998). When evaluating whether a complaint fails to state a

  viable claim for screening purposes, the Court applies Federal Rule of Civil

  Procedure (“FRCP”) 8’s pleading standard as it does in the context of an FRCP

  12(b)(6) motion to dismiss. See Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.

  2012).

        FRCP 8(a) requires “a short and plain statement of the grounds for the




                                             4
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 5 of 10               PageID #: 150




  court’s jurisdiction” and “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2). Although the Federal

  Rules adopt a flexible pleading policy, a complaint must give fair notice and state

  the elements of the claim plainly and succinctly. Jones v. Cmty. Redev. Agency,

  733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that averments ‘be

  simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

  1996) (citing FRCP 8). FRCP 8 does not demand detailed factual allegations.

  However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

  of the elements of a cause of action, supported by mere conclusory statements, do

  not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see Nordstrom v. Ryan, 762 F.3d

  903, 908 (9th Cir. 2014). A claim is plausible “when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

         Plaintiffs’ Complaint alleges that Plaintiff Bankhead’s son, Plaintiff Kinzer,

  has been enrolled at Telos U in Utah since September 2019 and was placed there

  through his IEP, but that an attorney for Telos U is threatening to remove her son

  from that placement and return him to Hawai‘i if Plaintiff Bankhead does not sign


                                               5
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 6 of 10            PageID #: 151




  a legal document requiring her to assume financial responsibility for payment.

  Even construing the Complaint liberally, see Bernhardt v. Los Angeles County, 339

  F.3d 920, 925 (9th Cir. 2003); Jackson v. Carey, 353 F.3d 750, 757 (9th Cir.

  2003), the Court finds that dismissal is appropriate because it fails to state a claim

  upon which relief can be granted.

        Plaintiffs’ case appears to be primarily brought under 42 U.S.C. § 1983.

  Section 1983 states:

               Every person, who under color of any statute, ordinance,
               regulation, custom, or usage, of any State . . . subjects, or causes
               to be subjected, any citizen of the United States or other person
               within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws,
               shall be liable to the party injured in an action at law.

  42 U.S.C. § 1983. Substantive rights are not created by this provision; “rather it is

  the vehicle by whereby plaintiffs can challenge actions by governmental officials.”

  Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 978 (9th Cir. 2004) (citation and

  quotations omitted). “To state a claim under § 1983, a plaintiff must allege two

  essential elements: (1) that a right secured by the Constitution or laws of the

  United States was violated, and (2) that the alleged violation was committed by a

  person acting under the color of State law.” Long v. County of Los Angeles, 442

  F.3d 1178, 1185 (9th Cir. 2006) (citation omitted).




                                             6
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 7 of 10              PageID #: 152




         Plaintiffs fail to allege these essential elements. Among other things, they

  do not identify who (if any) of the numerous individuals listed as Defendants are

  state officials and how those individuals acted under color of state law to violate

  their rights. More fundamentally, Plaintiffs do not allege how each of the nearly

  40 Defendants listed was personally involved or causally connected to any

  deprivation or violation. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)

  (“In order for a person acting under color of state law to be liable under section

  1983 there must be a showing of personal participation in the alleged rights

  deprivation[.]”). At most Plaintiffs allege that an attorney for Telos U has

  threatened to revoke Plaintiff Kinzer’s placement; however, it is unclear whether

  that attorney is a state actor.

         Dismissal is similarly warranted to the extent Plaintiffs contend they are

  bringing a Bivens action, “the federal analog to an action against state or local

  officials under § 1983.” Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir. 2011). In

  short, Plaintiffs fail to causally connect conduct on the part of each individual

  Defendant to a deprivation, or allege how each of these Defendants were acting

  under federal authority.

         Plaintiffs list a number of additional federal statutes, such as the

  Administrative Procedure Act and the Rehabilitation Act, while potentially also

  referencing other causes of action such as “False Claims,” none of which form the


                                             7
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 8 of 10             PageID #: 153




  basis of a § 1983 or Bivens claim. In addition, Plaintiffs purport to list a number of

  claims next to certain Defendants, e.g., “Billy L. Walker – Ethics Violations,

  Fraud, Systemic Violation, Civil Rights, Failure to provide equal protection;

  Failure of oversight/enforcement; Gross Negligence; Collusion.” However,

  Plaintiffs fail to articulate adequate facts or law that support these claims or

  provide facts that correspond to each these claims, let alone do so with regard to

  each named Defendant. And Plaintiffs do not specify how each of the named

  Defendants caused them harm.

        In light of the Complaint’s deficiencies and failure to state a claim upon

  which relief can be granted, it is hereby dismissed. Leave to amend should be

  granted even if no request to amend the pleading was made, unless the Court

  determines that the pleading could not possibly be cured by the allegation of other

  facts. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also Tripati,

  821 F.2d at 1370. Specifically, pro se plaintiffs proceeding in forma pauperis

  “must also be given an opportunity to amend their complaint unless it is absolutely

  clear that the deficiencies of the complaint could not be cured by amendment.”

  Tripati, 821 F.2d 1370 (quoting Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th

  Cir. 1984) (internal quotation marks omitted)); see Cafasso v. Gen. Dynamics C4

  Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (noting that if a complaint is

  dismissed for failure to state a claim, the court must “freely grant leave to amend”


                                             8
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 9 of 10              PageID #: 154




  if it is “at all possible” that the plaintiff could correct pleading deficiencies by

  alleging different or new facts).

        Notwithstanding the foregoing deficiencies, the Court acknowledges that

  Plaintiffs are proceeding pro se and it is possible that the deficiencies could be

  cured by amendment. Accordingly, the Court dismisses the Complaint without

  prejudice and grants Plaintiffs leave to amend their Complaint. Any amended

  complaint—which should be titled “First Amended Complaint”—must be filed by

  May 18, 2020 and must cure the deficiencies identified above. Plaintiffs must

  organize the amended pleading by claim, and provide the applicable law and facts

  alleging the harm caused by each Defendant. Plaintiffs must also comply with all

  rules governing pleadings, including but not limited to FRCP 8 and 10, which

  require a short and plain statement, the identification of all parties in the caption,

  and the presentation of “claims or defenses in numbered paragraphs, each limited

  as far as practicable to a single set of circumstances,” Fed. R. Civ. P. 10(b).

  Should Plaintiffs file an amended complaint, they must also pay the applicable

  filing fee by May 18, 2020. Failure to timely file an amended pleading and pay

  the required filing fee will result in the automatic dismissal of this action.

        //

        //

        //


                                              9
Case 1:20-cv-00160-JAO-KJM Document 16 Filed 04/17/20 Page 10 of 10    PageID #:
                                    155



       IT IS SO ORDERED.

       DATED:      Honolulu, Hawai‘i, April 17, 2020.




 CV 20-00160 JAO-KJM; Bankhead v. Sutton, et al.; ORDER (1) DENYING PLAINTIFFS’
 APPLICATION TO PROCEED IN FORMA PAUPERIS AND (2) DISMISSING COMPLAINT




                                       10
